    Case: 1:19-cv-06334 Document #: 90 Filed: 10/25/19 Page 1 of 2 PageID #:1488




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 COOK COUNTY ILLINOIS,
               et al.

           Plaintiffs,                           Civil Action No. 1:19-cv-06334

                   v.                            Hon. Gary S. Feinerman

 KEVIN K. McALEENAN, in his official
  capacity as Acting Secretary of U.S.
  Department of Homeland Security,
                        et al.

           Defendants.



                  MOTION FOR STAY OF INJUNCTION PENDING APPEAL
       Defendants respectfully move the Court to stay pending appeal the Court’s order granting

a statewide preliminary injunction in this matter. For the reasons discussed in Defendants’

Memorandum of Law in Support of Defendants’ Motion for Stay of Injunction Pending Appeal,

this Court should stay its preliminary injunction pending the resolution of the government’s appeal.

At a minimum, it should issue a stay of the injunction insofar as it applies beyond redressing the

relevant injuries to Plaintiffs in this case. Defendants conferred with Plaintiffs, who oppose this

request.




Dated: October 25, 2019                            Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  ALEXANDER K. HAAS
                                                  Director, Federal Programs Branch

                                                  /s/ Joshua M. Kolsky                     _
Case: 1:19-cv-06334 Document #: 90 Filed: 10/25/19 Page 2 of 2 PageID #:1488




                                      ERIC J. SOSKIN
                                      Senior Trial Counsel
                                      KERI L. BERMAN
                                      KUNTAL V. CHOLERA
                                      JOSHUA M. KOLSKY, DC Bar No. 993430
                                      U.S. Dept. of Justice, Civil Division,
                                      Federal Programs Branch
                                      1100 L Street, N.W., Rm. 12002
                                      Washington, DC 20001
                                      Phone: (202) 305-7664
                                      Fax: (202) 616-8470
                                      Email: joshua.kolsky@usdoj.gov

                                      Counsel for Defendants
